DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present invention is directed to computationally efficient transfer processing and auditing. The computationally efficient transfer processing and auditing is old and well known in the art. For example, Ford U.S. Patent No. 10484168 discloses method and systems for obfuscating data and computations defined in a secure distributed transaction ledger, Chen U.S. Patent No. 9967333 discloses deferred configuration or instruction execution using a secure distributed transaction ledger.
The closest prior art of FINLOW-BATES U.S. Publication No. 20160086175, Ganti U.S. Publication No. 20120158586 and Johnsson U.S. Publication No. 20160073279 neither singly or in combination discloses: hash the source address using a bloom filter to generate a source wallet address; hash the destination address using the bloom filter to generate a destination wallet address; add the source wallet address as a first row and a column entry to a stored distance matrix datastructure representing a weighted graph of the plurality of transactions, wherein wallets are vertices of the weighted graph and transaction amounts are weights of the weighted graph, and in which a distance is a weight of a path connecting the vertices; add the destination wallet address as a second row and column entry to the stored distance matrix datastructure representing a weighted graph of the plurality of transactions; add the transaction amount and the timestamp as an entry to the row corresponding to the source wallet address and the column corresponding to the destination wallet address; and generate a list representation of the stored distance matrix datastructure, where each entry in the list comprises a tuple having the source wallet address, the destination wallet address, the transaction amount and the timestamp.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685